SINGLETON, Judge,
with whom BRYNER, Chief Judge, joins, concurring.
We agree with Judge Coats’ resolution of all issues in this case, except for his treatment of the question of harmless error. We also agree with him that each of the errors found in this case presents a close harmless error question when viewed in isolation. See e.g., Nitz v. State, 720 P.2d 55 (Alaska App.1986) (discussing harmfulness of improper admission of a complaining witness’ prior consistent statements) and Hines v. State, 703 P.2d 1175, 1178-79 (Alaska App.1985) (discussing harmfulness of inadvertent reference to the defendant’s prior criminal record).
Finally, we agree that the cumulative effect of these errors might require reversal. See Pletnikoff v. State, 719 P.2d 1039, 1045 (Alaska App.1986). Nevertheless, the Nitz and Pletnikoff cases were decided after completion of briefing in this case, so the parties have never really addressed the question of harmless error in any detail. We therefore request additional briefing on the question of whether the cumulative effect of the errors we have found entitles Vandiver to a new trial.1

. In addition to the arguments addressed in Judge Coats’ opinion, Vandiver has asserted that the trial court erred in admitting evidence of hearsay statements made by J.C. to her mother. It is unnecessary for us to consider this argument in detail, since, even assuming admission of this evidence was error, we believe that the error was clearly harmless and that any resulting prejudice was so slight that it would have no appreciable effect on resolution of the cumulative error issue.